Adams, J.,
dissenting — I am not able to put the construction upon the statute which is put upon it by the majority of the court. In the provision that the affidavit is to be filed with the original papers, I do not think that the word “ with” is used to denote contemporaneousness. The original papers themselves are not filed at the same time, but successively, and it is impossible, therefore, to file the affidavit contemporaneously with them. Besides, I do not think that the word “with” is properly susceptible of being used as meaning contemporaneously. The word, as commonly used, denotes proximity in place, and I think that it is so used in the statute. The design appears to me to berthat the affidavit shall be placed in the custody of the court as a paper filed in court, and kept in a place where it can be found and referred to. So far as the matter of timéis concerned, it appears to me to be sufficient if the affidavit is filed before the allowance. I see no reason for its being filed sooner than the court is called to act upon it. What the meaning of “ return-day” is, as used in the statute, it is not necessary to determine, in the view which I take of the case. But I may be allowed to say *560that I do not think that “return-day” can properly be held to mean the last day on which the petition can properly be filed. By “ return-day,” I think, is meant the day when the defendant can properly be called upon to appear and plead or suffer default, — that is, the time before which the original notice should be returned; because the court, if called upon to act, must have before it the evidence that jurisdiction of the defendant has been obtained.